DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of Parent Application No. 1606986.6 filed in The United Kingdom on 21 April 2016, has been received.

Claim Objections
In claim 18 the language “…wherein the tube is at least 50% of the length of an endoscope that inserts it, in use.” is awkward and should be changed for clarity.  

Claim Rejections - 35 USC § 112 - Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 11, 14, 16, 18-21 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 calls for “… wherein the porous medium is initially, prior to deployment, contained within the tube, for example in a deformed state.” This language is ambiguous since it does not specify whether it provides an example, or whether it limits the porous medium to a deformed state. 
Claims 4-7, 11, 14, 16, 18, 20 and 21 also recite the phrase “… for example …” This language does not appear to add meaning to the claims, and is ambiguous for the same reasons discussed above. Examiner suggests to delete this phrase from the cited claims.  
Claim 19 recites “…The catheter of claim 1, having an outer diameter of less than 2.8 mm and/or less than 3.7 mm.” This language is ambiguous since the catheter comprises both a tube and an applicator, and the claim does not specify which of these has an outer diameter in the described range. 
Claim 19 calls for “… an outer diameter of less than 2.8 mm and/or less than 3.7 mm.” This language is ambiguous since it includes two overlapping ranges. 
Claim 20 calls for “…wherein the tube is configured for percutaneous insertion, for example wherein the tube is between about 20 and about 50 cm in length.” This language is ambiguous since it does not specify whether the percutaneous insertion ability depends on the length of the tube, or whether it is a separate capability. Examiner suggests to revise the claim to read “… [[for example]] and …” 
Claim 29 recites the limitation “…a negative pressure can be applied by the vacuum apparatus, via the catheter …” There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11, 14, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson; Royce W. et al. (US 20140081246 A1).
Regarding claim 1, Johnson discloses a catheter for treatment of a defect internal of a human or animal body (¶ [0003], system for applying reduced pressure tissue treatment to a tissue site; ¶ [0108], FIG. 20, a reduced pressure delivery system 711), the catheter comprising: 
a tube adapted for insertion into the body (¶ [0108], manifold delivery tube 721 may be a catheter or cannula … manifold delivery tube 721 is provided to percutaneously insert a reduced pressure delivery apparatus to the tissue site 713 of the patient);

a porous medium attached to the applicator (¶ [0111], cellular material 767);
wherein the porous medium is capable of fitting inside the tube (¶ [0111], cellular material 767 is preferably rolled, folded, or otherwise compressed around a reduced pressure delivery tube 769 … within the passageway 751);
whereby the applicator can be controlled at a proximal end of the tube to deploy the porous medium from a distal end of the tube so as to treat the defect (¶ [0112], the reduced pressure delivery apparatus 761 is pushed out of the manifold delivery tube 721). 
Regarding the limitation of an applicator moveable relative to the tube, Johnson shows that reduced pressure delivery tube 769 and cellular material 767 move relative to manifold delivery tube 721 (Figs. 21 and 22). 

Regarding claim 30, Johnson discloses all features of the claim, as discussed for claim 1 above. Johnson further discloses a vacuum apparatus adapted to be fluidly connected to the catheter, such that, when fluidly connected together, a negative pressure can be applied by the vacuum apparatus, via the catheter, to treat the defect (¶ [0112], cellular material 767 may be subjected to a vacuum or reduced pressure supplied through the reduced pressure delivery tube 769).

Regarding claims 2-4, 6, 8, 11 and 29, Johnson discloses a catheter wherein the porous medium is capable of being deformed such that it can fit inside the tube (¶ [0111], cellular material 767 is preferably rolled, folded, or otherwise compressed … within the passageway 751); and 
wherein the porous medium is arranged to retain its pre-deformed shape when deployed from the tube (¶ [0089], the cellular material 327 is an open-cell, reticulated polyetherurethane foam … may include GranuFoam manufactured by Kinetic Concepts, Inc. of San Antonio, Tex.; ¶ [0111], cellular material 767 similar to that described with reference to FIGS. 6-8; ¶ [0112], the unfolding of the flexible barrier 765 and/or cellular material 767 may be accomplished by either relaxing the reduced pressure supplied through the reduced pressure delivery tube 769 or by supplying a positive pressure through the reduced pressure delivery tube 769 to assist the unrolling process);
wherein the porous medium is initially, prior to deployment, contained within the tube, for example in a deformed state (¶ [0111], cellular material 767 is preferably rolled … within the passageway 751);
wherein the tube is arranged to provide a fluid conduit, for example for application of a negative pressure to the deployed porous medium and/or for flushing of liquid into the cavity and/or for drainage purposes (¶ [0112], cellular material 767 may be subjected to a vacuum or reduced pressure supplied through the reduced pressure delivery tube 769);
wherein the applicator is moveable in a longitudinal direction relative to the tube, for example wherein the amount of movement can be varied to control the amount of porous medium deployed (¶ [0112], the reduced pressure delivery apparatus 761 is 
wherein the porous medium is attached to the distal end of the applicator (¶ [0111], cellular material 767 is preferably rolled, folded, or otherwise compressed around a reduced pressure delivery tube 769);
wherein the porous medium comprises a bio-active material, for example comprising collagen (¶ [0073], The flexible barrier 213 and the flexible backing 227 may further serve as a scaffold for new cell-growth … suitable scaffold material may include … collagen; ¶ [0111], cellular material 767 similar to that described with reference to FIGS. 6-8);
a system for treatment of a defect internal of a human or animal body, the system comprising: a catheter according to any of claim 1; and a fluid flow generator adapted to provide a fluid connection with the catheter; such that, when fluidly connected, a negative pressure can be applied by the vacuum apparatus, via the catheter, to treat the defect (¶ [0112], the flexible barrier 765 and/or cellular material 767 may be subjected to a vacuum or reduced pressure supplied through the reduced pressure delivery tube 769 …the reduced pressure delivery tube associated with reduced pressure delivery apparatus 761 remains in situ to allow percutaneous application of reduced pressure to the tissue site 713). 

Regarding claim 14, Johnson discloses that the distal end of the tube is arranged to provide a flared opening, for example a conical-shaped opening (¶ [0110], the tapered distal end 743 may further be configured to flex radially outward to an open . 

Claims 1 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon, InBae (US 20010025155 A1). 
Regarding claim 1, Yoon discloses a catheter for treatment of a defect internal of a human or animal body (¶ [0003], multifunctional devices for use at an operative site for … absorption of body fluids and/or treatment of tissue; ¶ [0010], [0047], Fig. 1, multifunctional device), the catheter comprising: 
a tube adapted for insertion into the body (¶ [0047], trocar sleeve 10);
an applicator disposed within and moveable relative to the tube (¶ [0048], tubular spine 20; ¶ [0049], connector 22 is fixed to the proximal end of material 18 and has sufficient tensile strength to prevent breakage when the device is pulled from the body); and 
a porous medium attached to the applicator (¶ [0048], material 18 can be any type of medical grade absorbent material);
wherein the porous medium is capable of fitting inside the tube (¶ [0051], the device 16 can be inserted in a straight or linear path through the portal);
whereby the applicator can be controlled at a proximal end of the tube to deploy the porous medium from a distal end of the tube so as to treat the defect (¶ [0051], once the device is in the body, material 18 will absorb body fluids to become soft and allow the spine to return to its normal configuration).

  
Regarding claim 30, Yoon discloses all features of the claim, as discussed for claim 1 above. Yoon further discloses a vacuum apparatus adapted to be fluidly connected to the catheter, such that, when fluidly connected together, a negative pressure can be applied by the vacuum apparatus, via the catheter, to treat the defect (¶ [0050], adjacent tag 24 is a valve or stop cock 28 communicating with connector 22 and having a coupling 30 adapted to communicate with a source of suction or with a source of irrigating fluid for supply to the operative site).


Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 18 are rejected under 35 U.S.C. 102(1)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Johnson; Royce W. et al. (US 20140081246 A1).
Regarding claim 5, Johnson describes an applicator (reduced pressure delivery tube 769) that extends through the tube (manifold delivery tube 721 includes a passageway 751). 
Johnson teaches the invention substantially as claimed by Applicant but is silent whether the applicator provides structural support to the tube. 
When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP 2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, an applicator that extends through a tube) except for a property or function (in the present case, the applicator structurally supporting the 
In this case, Johnson places a tubular applicator inside the tube, which appears to inherently provide structural support. By filling the tube lumen with extra material, it will be less likely to collapse or buckle when bent. Alternatively, it would have been obvious to structurally support the tube since Johnson shows that the tube bends during delivery (Fig. 20, manifold delivery tube 721 extends at an angle relative to bone 733). Therefore, absent an inherent ability to support the tube, it would have been obvious to provide this feature in order to prevent buckling when the tube bends. 

Regarding claim 18, Johnson discloses that the tube is configured for endoluminal insertion (¶ [0108], placement and direction of the guide wire 727 and the manifold delivery tube 721 may be accomplished by using endoscopy; ¶ [0112], final placement and manipulation of the reduced pressure delivery apparatus 761 may be accomplished by using endoscopy).
Johnson additionally suggests that the tube is at least 50% of the length of an endoscope that inserts it (Fig. 20, manifold delivery tube 721 extends from the patient's skin 735 to the bone 733). Therefore, absent a dimension of at least 50% of the length of an endoscope, it would have been obvious to provide a suitably long tube that can reach a desired treatment site. 
 
Claim Rejections - 35 USC § 103
Claims 7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20140081246 A1) in view of Samson; Gene et al. (US 5462523 A).
Regarding claims 7, 20 and 21, Johnson discloses that the tube is configured for percutaneous insertion (¶ [0108], the manifold delivery tube 721 is provided to percutaneously insert a reduced pressure delivery apparatus to the tissue site 713 of the patient); and
is further arranged to be deployed along a guidewire, for example that has been introduced into a body percutaneously (¶ [0108], the manifold delivery tube 721 may be a catheter or cannula and may include features such as a steering unit 725 and a guide wire 727 that allow the manifold delivery tube 721 to be guided to the tissue site 713). 
Johnson does not disclose that the applicator is a coiled guidewire, and is silent regarding the length of the tube. Samson discloses a catheter for treating a target site, having a perfusion tip assembly (col. 1, lines 5-12; col. 4, lines 7-15, assembly 100), comprising an applicator or tube (col. 4, lines 15-17, catheter body 108);
wherein the applicator is a guidewire, for example a coiled guidewire having an internal bore (col. 4, lines 41-49, secondary coil 116 … main coil 118);
having an outer diameter of less than 2.8 mm and/or less than 3.7 mm (col. 6, lines 8-12, the perfuser tip shown in each of the Figures typically has an outer diameter of about 0.005 to 0.065 inches but preferably is about 0.020 to 0.045 inches; 0.065 inches * 25.4 mm / inch = 1.65 mm); 

Samson provides an alternative type of medical tube, and selects a length capable of reaching most areas in a patient’s body from a skin surface. One would be motivated to modify Johnson with the coiled guidewire and dimensions of Samson since Johnson suggests to construct the applicator from other types of tubing (¶ [0078], any medical-grade tubing material may be used to construct the reduced-pressure delivery tube 241). Johnson also calls for deploying the catheter to a variety of sites (¶ [0069], the term "tissue site" as used herein refers to a wound or defect located on … bone tissue, adipose tissue … tendons, or ligaments). Therefore, it would have been obvious to modify Johnson with the coiled guidewire and dimensions of Samson in order to construct the applicator from another type of known tubing, and to provide a dimension capable of reaching many sites within a patient’s body. 

Claims 9, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20140081246 A1) in view of Jenkins; Thomas R. et al. (US 20140276627 A1).
Regarding claims 9, 10 and 16, Johnson discloses a fluid connection between the tube and a vacuum apparatus or a pumping apparatus (¶ [0098], reduced pressure source 427 is a pump or any other device that is capable of applying a reduced pressure to the tissue site 413 through the reduced pressure delivery tube 419; ¶ 
Johnson lacks a thread or cord and an adaptor arranged to fit over the applicator. Jenkins discloses a device for dilating or irrigating the sinuses (¶ [0005], [0067], FIG. 1, dilation catheter system 10; ¶ [0100], FIGS. 11-12, exemplary suction device 400, ¶ [0125], FIGS. 21-26E, another exemplary suction device 900; ¶ [0146], FIG. 32, an exemplary absorbent body 1210), comprising:  
a porous medium (¶ [0100], FIGS. 11-12 absorbent body 410; ¶ [0125], absorbent body 910; ¶ [0146], FIG. 32, absorbent body 1210);
an applicator (¶ [0100], FIGS. 11-12, suction tube 430; ¶ [0125], suction tube 930; ¶ [0146], suction tube 1230);
a tube (¶ [0100], outer sheath 510; ¶ [0132], any of the instrumentation described herein may be used to position body 910 in the choana C … the operator may use regular forceps, bayonet forceps, sheath 510);
wherein the porous medium is attached by a thread or cord, whereby a first end of the thread or cord is secured to the porous medium, and a second end of the thread or cord is secured to the applicator at a position spaced from the porous medium (¶ [0131], a string 916 is secured to loop 948 and also to body 910, such that string 916 provides a tether between connector 940 and body 910);
such that the thread or cord extends at least partway along the length of the applicator (Figs. 21, 22, 26A, string 916 extends partly along suction tube 930);  

further comprising an adaptor arranged to fit over the applicator (¶ [0130], the distal end 944 of connector 940 is fixedly secured to suction tube 930); and 
provide a detachable fluid connection between the tube and a fluid flow generator, for example a vacuum apparatus or a pumping apparatus (¶ [0130], the proximal end 946 of connector 940 comprises a luer fitting feature; ¶ [0134], in still other instances, the end of tube 962 is deformably inserted within lumen 942 at proximal end 946 of connector 940 … suction source 960 may take a variety of forms, including but not limited to a vacuum pump). 
Regarding the limitation of attaching the second end of the thread or cord to the applicator at a position along the applicator that is external to the tube, this feature appears in the specification (¶ [0014]).

    PNG
    media_image1.png
    768
    1135
    media_image1.png
    Greyscale
However, the specification does not explain whether the cord extends inside the tube or around it. For example, annotated Fig. 4B shows that the cord can pass inside the tube or outside of it. In both examples, the 
Jenkins reinforces a connection between an applicator and porous medium, which more firmly holds the porous medium and makes it easier to remove. Also, Jenkins provides a standard luer connector for connecting to a vacuum device. One would be motivated to modify Johnson with the cord and adaptor of Jenkins since a user must apply tension when removing the porous medium, and because Johnson calls for connecting a vacuum source (¶ [0098], the reduced pressure source 427 is a pump … applying a reduced pressure to the tissue site 413 through the reduced pressure delivery tube 419). Therefore, it would have been obvious to modify Johnson with the thread and adaptor of Jenkins in order to securely hold a porous medium and provide a standard tubing connector for a vacuum source. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson; Royce W. et al. (US 20140081246 A1) in view of Sepetka; Ivan et al. (US 20060116712 A1).
Regarding claim 12, Johnson lacks a tangled mesh of wire. Sepetka discloses methods and devices for the treatment of vascular aneurysms (¶ [0002], [0017], [0024], [0068], [0063]), comprising: 
a tube (¶ [0064], delivery catheter 80);
an applicator (¶ [0063], distal spring section 64);

wherein the porous medium is a tangled mesh of wire capable of being unravelled into one or more single strands (¶ [0027], shapes include … folded, coiled, helical or other more compact configurations; ¶ [0063], flexible mesh 58 extends distally as a jacket to cover coil 64 and proximally as a jacket to cover coil 72);
the wire being arranged to have resilience causing it to reform the mesh when not restrained and/or under tension (¶ [0067], preferably coils 70 and 76 and mesh 58 comprise a biocompatible shape memory alloy or polymer such as nitinol, so that the released structure will assume a non-linear, preferably helical or irregular, shape).  
Sepetka treats an aneurysm by delivering a coiled or irregularly shaped mesh (¶ [0054], [0055]). One would be motivated to modify Johnson with the tangled mesh of Sepetka to provide a hemostatic effect since Johnson suggests treating non-healing wounds (¶ [0005], [0006]). Therefore, it would have been obvious to modify Johnson with the tangled mesh of Sepetka in order to optionally deliver a hemostatic device to a wound that has stalled during its healing process. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Freyman, Toby  et al.	US 20050043678 A1
Mahlmann; Lee A.	US 20060199147 A1
Sheridan; David S.	US 3595241 A
Mische; Hans A.	US 5211636 A
Kliger; Herbert L.	US 3935863 A
Yoon; InBae	US 6270484 B1
Yoon; InBae	US 5843017 A

Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781